I write in dissent to the majority's analysis offered in resolution of this case because it strikes at every police officer in this state who, in the course of doing their daily work, seek and obtain search warrants before entering the homes of suspected criminals.  My disagreement with the majority opinion is twofold: one, its selective consideration of the facts as presented  in Cleveland Police Detective Richard Milligan's affidavit; and two, its misunderstanding of the law regarding the good faith exception to the exclusionary rule.
The majority goes into great detail attacking the competence and integrity  of  the police. In particular, I respectfully disagree with the following statements in the majority opinion:
    * * * All reasonable government officials should know that more is needed before idle speculation becomes active intrusion.  In these circumstances the exclusionary remedy is thought to have a deterrent effect on police officers, who are encouraged to learn and consider the basic rules and principles underlying search and seizure protections, and discouraged from presenting inadequate affidavits to judges.
* * *
    * * * The purported basis for searching Reniff's apartment was the observed relationship between Jack in apartment one, who was validly suspected of selling drugs, and James in apartment eleven, who had been seen conversing with Jack at the apartment building and possibly allowing Jack inside his apartment. As already noted, Sibron prohibits this sort of guilt by association, and a reasonably well trained police officer should be aware of this common-sense application  of search and seizure rule.
In my view, these attacks have no place in a  well-reasoned appellate opinion. They are offensive and unnecessary to the analysis of the issues in this case.
Furthermore, in my view, the majority's version of the facts does not square with Detective Milligan's affidavit, which states in part:
    During the course of the investigation, it was learned that  James [Reniff] sells drugs out of the subject apartment, Apt.  11 and further provides Jack in Apt. 1 with drugs to sell.
* * *
    Further surveillance revealed that Jack would exit Apt.  1 and walk up the steps to Apt. 11, and has been seen either entering Apt. 11 or going up to the third floor, and engage in a conversation with another white male fitting the description of James Reniff. The conversations would occur from balcony to balcony, *Page 761 
between Jack in Apt. 1 and James in Apt. 11. Continuing  surveillance revealed that Jack would then disappear briefly on the third floor, and then return. At times, Jack would either go to a vehicle parked outside of the apartment building, and conduct hand-to-hand exchanges or go directly to his apartment, Apt. 1, whereby drug sales would resume.
My impression is that from their investigation and surveillance, these seasoned and knowledgeable police officers discovered that Reniff sold drugs from Apartment 11 and provided drugs to Jack in Apartment 1; that Jack was engaged in illegal drug activity from Apartment 1; and that Jack would walk up to and sometimes enter Apartment 11, engage in balcony-to-balcony conversations with Reniff, and sometimes disappear on the third floor before resuming his drug sales from his apartment or with cars parked outside the building. These activities implicated Reniff and his apartment in Jack's drug activities and provided a reasonable basis to conclude that Reniff and his apartment were directly connected with these drug sales. Viewed jointly, in my view, these observations create an indicia of probable cause.
I could not disagree more with the majority's analysis of the good faith exception to the exclusionary rule.  The leading case on this topic is United States v. Leon (1984), 468 U.S. 897, where the court stated in its syllabus:
* * *
    (b) * * * [T]he [exclusionary] rule should be modified to permit the introduction of evidence obtained by officers reasonably relying on a warrant issued by a detached and neutral magistrate.  Pp. 908-913.
* * *
    (d) Even assuming that the exclusionary rule effectively deters some police misconduct and provides incentives for the law enforcement profession as a whole to  conduct itself in accord with the  Fourth Amendment, it cannot be expected, and should not be applied, to deter objectively reasonable law enforcement activity.  In the ordinary case, an officer cannot be expected to question the magistrate's probable-cause determination or his judgment that the form of the warrant is technically sufficient.  Once the warrant issues, there is literally nothing more the policeman can do in seeking to comply with the law, and penalizing the officer for the magistrate's error, rather than his own, cannot logically contribute to the deterrence of  Fourth Amendment violations.  Pp. 918-921.
* * *
After holding that a police officer's reliance on a  warrant must be objectively reasonable, the court in Leon set forth in paragraph (e) of its *Page 762 
syllabus the following four circumstances where suppression remains an appropriate remedy:
  1.  [I]f the magistrate or judge in issuing a warrant was misled by information in an affidavit that the affiant knew was false or would have known was false except for his reckless disregard of the truth,
  2.  [I]f  the issuing magistrate wholly abandoned his detached and neutral judicial role.
  3.  Nor would an officer manifest objective good faith in relying on a warrant based on an affidavit so lacking in indicia of probable cause as to render official belief in its existence entirely unreasonable. (Emphasis added.)
  4.  Finally, depending on the circumstances of the particular case, a warrant may be so facially deficient — i.e., in failing to particularize the place to be searched or the things to be seized — that the executing officers cannot reasonably presume it to be valid.
The focus here concerns the third category of circumstances which would render the good faith exception inapplicable, i.e., when it so lacked in indicia of probable cause as to render official belief in its existence entirely unreasonable.  In my view, Milligan's affidavit contains, at a minimum, sufficient indicia of probable cause to render law enforcement's belief in the validity of the search warrant entirely reasonable.
Less showing is necessary to establish an indicia of probable cause than a finding of actual probable cause.  An indicia suggests a mere indication that probable cause exists, without rising to the level necessary to support a finding of probable cause.  And  a probable cause standard is much less stringent than a preponderance of the evidence standard.  U.S. v. Sokolow (1989), 490 U.S. 1, 104 L.Ed.2d 1,109 S.Ct. 1581.  As suggested in Illinois v. Gates, probable cause requires only a substantial chance of criminal activity, not an actual showing of such activity; therefore, otherwise innocent behavior frequently provides a sufficient basis for a showing of probable cause.  Probable cause means "a fair probability that contraband or evidence of a crime will be found." Illinois v. Gates, 462 U.S. at 238 (emphasis added).  Therefore, by deduction we know  that an indicia of  probable cause  can be established by a showing of less than a fair probability, i.e., nothing more than a mere indication of a fair probability.
Here, based on their belief of the level of heroin  activity afoot at the Marquard Apartments in Cleveland, the police made a successful effort to obtain a warrant to search Apartments 1 and 11. After considering the averments *Page 763 
contained in the affidavit to obtain that warrant, the court issued a search warrant, the executing officers relied on it, and recovered the evidence against Reniff in this case.  The police executed that warrant in reliance that it had been lawfully issued.  In my view, the police in the instant case reasonably  relied on it; the majority analysis, I would assert, ignores the difference between the actual existence of probable cause to search and an indicia of probable cause to satisfy the good faith exception to the exclusionary rule.
The majority opinion implies that Detective Milligan could not have manifested objective good faith in relying on the warrant, because he knew it so lacked in indicia of probable cause and therefore his belief in the existence of probable cause was entirely unreasonable.  In other words, the majority asserts that Milligan knew or should have known that he did not have authority to enter Apartment 11.  I disagree.  After all, Milligan observed Jack selling heroine; he also would observe either a balcony conversation or a visit between Jack and the occupant in Apartment 11 and then he would observe Jack resume drug sales.  In my view, this demonstrates an indicia of probable cause to support Reniff's involvement and renders Milligan's belief in Reniff's involvement to be reasonable.
I therefore take strong issue with the majority's characterization of the affidavit as describing only conversations and visits between friends in two apartments.  Instead, I believe the affidavit contains at a minimum an indicia of probable cause of criminal activity and therefore satisfies the good faith exception in accordance with Leon.  In my view, the affidavit related the activities of a known drug seller dealing with his supplier, based on the observation and investigation by veteran police officers on the case.
Finally, the record establishes that Detective Milligan  did everything we expect from diligent police officers:  he conducted surveillance, arranged a controlled purchase; prepared an affidavit describing his efforts; presented that affidavit to a judge; and obtained authority to execute the search warrant at both Apartments  1 and 11.  We need  not climb into his psyche to now question the validity of his belief that he had been lawfully authorized to enter Reniff's apartment, search it, and arrest him. There is no doubt in my mind that this officer acted responsibly and reasonably and that his affidavit contains, at a minimum, sufficient indicia of probable cause to render law enforcement's belief in its existence objectively reasonable.
Even the case authority cited in the majority opinion recognizes the distinction between judicial error and police conduct.  For example, in State v. Wilmoth (1986), 22 Ohio St.3d 251, the court cited *Page 764 
Massachusetts v. Sheppard (1984), 468 U.S. 981, 104 S. Ct. 3424, 82 L.Ed. 2d 737 as follows:
    In Sheppard, supra, the court confirmed the holding in Leon and stated at 745: * * * [T]he police conduct in this case clearly was objectively reasonable and largely error-free. An error of constitutional dimensions may have been committed with respect to the issuance of the warrant, but it was the judge, not the police officers, who made the critical mistake. [T]he exclusionary rule was adopted to deter unlawful searches by police, not to punish the errors of magistrates and judges.  Illinois v. Gates, 462 U.S. 213,  263, 76 L.Ed.2d 527, 103 S.Ct. 2317 (1983) (White  J., concurring in the judgment).  Suppressing evidence because the judge failed to make all the necessary clerical corrections  despite his assurances that such changes would be made will not serve the deterrent function that the exclusionary rule was designed to achieve. (Emphasis added; footnote omitted.)
It appears to me as though the majority is crying over its own spilled milk, decrying the lack of probable cause in this case while admitting that the law does not require the existence  of probable cause for the good faith exception in Leon to apply. Scoldingly, the  majority refers to holding law enforcement officials to a proper standard; however, the whole point of the good faith exception, as noted above, is not to punish those law enforcement officials who do what is expected of them and who rely on the warrant issued by a magistrate.  That is exactly what happened in this case, and what the majority cannot see through its milk-stained glass!
I would therefore reverse the judgment of the trial court and remand this case for further proceedings.  Accordingly, I dissent. *Page 765